 

REF: : ZH78191206003

 

Comprehensive Credit Line Contract

 

1

 

 

Contents

 

Chapter one Definitions and interpretation     Chapter two The maximum credit
limit and Specific line of credit     Chapter three The period of credit    
Chapter four Usage of the Maximum Credit Limits and Specific Line of Credit    
Chapter five The Fees     Chapter six Adjustment of the Maximum Credit Limits
and Specific Line of Credit     Chapter seven Guarantee     Chapter eight
Commitment of Party B     Chapter nine Commitment of Party A     Chapter ten
Contract     Chapter eleven Disputes and Resolution     Chapter twelve Integrity
of the Contract     Chapter thirteen Supplementary Provisions

 

2

 

 

Comprehensive Credit Contract

 

Party A: SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.

Add: Building A1, 68 Xinxia Street, Pinghu, Longgang, Shenzhen;

Legal Representative: Pan Dangyu

Tel: 0755-89686236

Fax: 0755-89686819

 

Party B: China Everbright Bank Shenzhen Longhua Sub-branch

Add: First floor, No.3, 4 building, Yinquan Garden, People South Road, Longhua,
Baoan

Tel: 0755-81483044

Fax: 0755-28138641

 

Pursuant to the Commercial Banking of the People’s Republic of China, Interim
Measures for the management of commercial banks authorize and credit, Guidelines
on the Risk Management of Credits Granted by Commercial Banks to Group clients
and other relevant laws and regulations of the State, this Contract is entered
into by the Debtor (hereinafter referred to as Party A) and the Creditor
(hereinafter referred to as Party B) who shall, in line with the principles of
equality, honesty and credibility and on a voluntary basis, reach unanimity
through consultations and abide by the terms and conditions of this Contract.

 

Part 1    Definitions and interpretation

 

1. In this Contract, the following terms shall have the following meanings
unless otherwise expressly stipulated in the contexts:

 

Comprehensive credit line: it means that Party B conditionally agrees to provide
one type or several types of credit lines to Party A.

 

Specific business: it refers to the specific business operations as determined
in accordance with the comprehensive credit extension of Party B to Party A.
Party B will offer Party A the credit services including the loans, bank
acceptances, trade finance and so on .

 

The maximum amount of line of credit: it refers to the sum of the maximum
balance as determined in accordance with the comprehensive credit line of Party
B to Party A for various specific businesses, which Party A may submit an
application to Party B for use within the valid period for funding from the
credit lines as stipulated in this agreement.

 

Specific line of credit: it refers to the debt principal for a specific business
that Party A may use within the valid period for comprehensive credit line as
stipulated in this agreement, or the maximum balance of financial loans
available to Party A as acknowledged by Party B and therefore undertaken by
Party B, which is determined within the maximum amount of line of credit.

 

3

 

 

Used line of credit: it refers to the amount sum debt principal, within the
specific line of credit, for a specific business that occurs to Party A but is
not settled during the valid period for comprehensive credit line as stipulated
in this agreement.

 

Specific business contract: it refers to the corresponding contract or agreement
signed by and between Party A and Party B for use of a specific line of credit.

 

Part 2     The Maximum Credit limits and Specific Line of Credit

 

2. The maximum credit limits under this contract (currency exchange rates
convert according to the actual foreign exchange rate ): RMB40,000,000.00

 

Both parties agree that this Agreement under the maximum credit limits including
the outstanding business of original Comprehensive Credit Agreement (Agreement
Number: _____________________)

 

3. According to the maximum credit limits, the specific line of credit as:

Bank acceptances: the specific line of credit RMB40,000,000.00

 

Part 3     Period for Credit Line

 

Provision 4. The valid period for maximum amount of credit line is 1 year: from
May 30, 2013 to May 29, 2014.

 

The period of the specific business is determined by the specific contract, but
the start date of the specific business must not exceed the effective use of the
deadline of the maximum credit limits.

 

Part 4     Use of Maximum amount of line of Credit and Specific Line of Credit

 

Provision 5. Within the valid period of this agreement and the maximum amount of
line of credit, Party A may apply to use the specific line of credit in one
application or several applications. Reviewing the credit status of Party A,
Party B will sign specific credit business contracts with Party A in accordance
with the credit policy of Party B and the stipulations of this agreement.

 

Provision 6. Requirement on recycling: During the period of the maximum credit
limits, Party A can cycle the line of credit. If the debt of one specific
business is paid off, the same kind of new specific business can be used except
if Party B prohibited recycling.

 

4

 

 

Provision 7. Party A and Party B shall sign a specific contract with regard to a
specific business, and if there is a discrepancy between the specific business
contract and this agreement, the specific business contract shall supersede this
agreement. For example, Party A has been identified as a customer of the Group
under the "Guidelines for Risk Management of Credit business of Commercial Bank
Group's customers" and other relevant laws and regulations.

 

Part 5     The Fees

 

8. According to each specific business contract, Party A and Party B should
conform to the interest rate, exchange rate, fee rate and other fees charged by
Party B in the specific contract.

 

Part 6     Adjustment to Maximum Amount of Line of Credit and Specific Line of
Credit

 

Provision 9. When one of the following conditions occurs, Party B shall have the
right to amend the maximum amount of line of credit, specific line of credit and
the period for credit extension, and/or terminate this comprehensive credit line
agreement:

 

(1)    There is a significant change of the monetary policy of the state;

(2)    A major financial risks occurs or is likely to occur in the region that
Party A is located;

(3)    There is a significant change in the Party A’s market of business;

(4)    Party A is experiencing or will encounter the major operational
difficulties or risks;

(5)    There is significant change in the Party A’s corporate structure, such as
merger, acquisition and reorganization, separation, amalgamation and termination
, which thought by Party B may affect the safety of loan:

(6)    Party A refused to accept the supervision and inspection about usage of
funds and operating financial activities;

(7)    Without the consent of the lender loans, Party A change the original
purpose of loans, misappropriation of loans or engaged in illegal or irregular
transactions;

(8)    Providing false information or withheld important operations of the
financial facts

(9)    Party A transfers assets, retrieve capital and deny indebtedness;

(10)  Party A is considered as a Group Account according to the "Commercial Bank
Group guidelines for customer credit risk management business", or other
relevant laws and regulations. Through related party transactions, potential
evasion of bank debt

(11)  Party A violates the contractual commitments as stipulated in this
Agreement;

(12)  the guarantor for this Agreement is in critical shortage of working
capital or encounters major operational difficulty, which negatively affects the
capacity as being a guarantor;

(13)  the object of pledge or the thing pledged is damaged or lost, which
jeopardizes the security and right of Party B;

(14)  any event that has taken place or any circumstance that has emerged, upon
the judgment of Party B, has resulted in or led to the decrease of repayment
ability of Party A or the harm to the rights and benefits of Party B.

 

5

 

 

(15)  Party A fails to perform any obligations in specific business contract.

 

Provision 10. Party A has to submit a written request for any amendments the
various specific lines of credit after this agreement is signed. Party B has to
give written consent before any amendments are made. The written application of
amendments from Party A and the written consent from Party B shall be considered
as the modification to Provision 3 of this agreement, and are treated in the
same legality and enforceability of this agreement.

 

Part 7     Guarantee

 

11. To ensure that borrowing under this agreement is repaid, the following
guarantees shall be adopted for this credit line agreement :

 

The guarantor Pan Dangyu and SPRINGPOWER TECHNOLOGY SHENZHEN CO., LTD signed
“Guaranty Contract of Maximum Amount”, which number is “GB78191305002-1,
GB78191305002-2” with Party B.

 

12. Although different forms of guarantees for the credit line are stipulated in
this chapter, when a specific business transaction is occurred and if Party B
considers it is necessary, Party B still has the right to request Party A to
provide additional guarantee, and Party A may not refuse to provide such
guarantee under the excuse that guarantee is already stipulated in this chapter.

 

Part 8     Commitment of Party B

 

Provision 13. When Party A submits an application for use of a specific line of
credit in accordance with the stipulation of this agreement, Party B shall
process and approve the application in a timely manner.

 

Provision 14. Except as otherwise provided in this Agreement, Party B can not
adjust the contract which may lead adverse effects to Party A.

 

Part 9     Commitment of Party A

 

15. Party A should pay off the debt and fees on time according to the specific
business credit.

 

Provision 16. The use of fund within a specific line of credit shall be in line
with the requirements of the law and the stipulations of this agreement and the
specific business contract, and shall be subject to examination by Party B at
any time.

 

Provision 17. During the period of the credit line, Party A shall submit true
financial statements, truthfully provide major domestic bank, bank account,
deposit and loan balance and other relevant information reflecting its status
promptly upon Party B’s request.

 

6

 

 

18. If Party A is considered as a Group Account according to the "Commercial
Bank Group guidelines for customer credit risk management business", or other
relevant laws and regulations. During the credit period, Party A shall promptly
report to Party B about more than 10% of net assets associated with the
transaction, including but not limited to:

 

(1) the parties to the transaction of the association;
(2) trading program and nature of the transaction;
(3) the amount of the transaction or the corresponding ratio;
(4) pricing policies (including no amount or only nominal amounts of
transactions)
(5) requirements of laws, regulations or other circumstances required by Party
B.

 

19. During the period of credit, Party A should notice Party B in advance when
providing guarantee for third party, which can not affect the ability to pay off
debt.

 

20. During the period of credit, Party A has the following obligation:

 

(1) If the legal representative or legal residence, place of business, or the
registered capital of a major investment in equity change, Party A shall notice
to Party B within 15 days from the date of change and provide the relevant
information.

 

(2) In the credit period, Party A involves in significant litigation,
arbitration or other judicial proceedings, administrative punishment procedures,
or a significant change in operating conditions and financial condition, which
may affect the realization of Party B’s debt, Party A shall notify Party B
immediately.

 

(3) During the credit period, any activities of assets reorganization (such as
mergers, acquisitions, discrete), or changes of business, or activities changes
the organization, operation mode, or dissolution, bankruptcy application, should
notify Party B two months in advance, and should pay off all the debts of Party
A or perform the debt responsibilities.

 

Provision 21. The violation by Party A of any stipulation in this agreement or
in a specific business contract will constitute a breach of contract against
this agreement, and Party B will have the right to recover ahead of schedule any
fund allocated under the maximum amount of line of credit, and will have the
right to terminate this agreement and the specific business contract.

 

Any damages to Party B caused by Party A’s breach of contract, Party A should
assume full obligations.

 

7

 

 

Part 10     Validation of Agreement

 

22. The agreement goes into effect from the date on which it is signed and
marked with seal by the legal representatives of both Party A or Party B or the
authorized agents thereof .

 

Part 11     Dispute and Settlement

 

23. If there is any dispute during the enforcement of the agreement between
Party A and Party B, the two parties shall first seek a resolution through
friendly negotiations, and if it is necessary to take legal proceeding, either
party may institute a proceeding at the court where Party B is located.

 

Part 12     Entirety of Agreement

 

24. Each specific business contract that Party B signs with Party A in
accordance with this agreement is a valid part of this agreement, and the entire
agreement is thus construed.

 

25. If Party A fails to fulfill any obligation as stipulated in any specific
business contract signed by and between Party A and Party B in accordance with
this agreement, such failure will constitutes a breach against the agreement,
and Party B can therefore terminate this agreement and call back all the
outstanding credit and loans.

 

26. Agreed by Party B, Party A can authorize all or part of the line of credit
under this agreement to other units to use, and name of the unit is authorized
to enter into with the relevant specific business contract signed with Party B,
the specific content shall prevail by "credit line to use the power of attorney"
issued by Party A and approved by Party B.

 

27. In the "line of credit using the power of attorney" or "buy-back guarantee
amount to use the power of attorney", it is not necessary to clear the specific
business of the specific line of credit under Article 3.

 

28. Party A in the " power of attorney for using line of credit " must clarify
whether the authorized organization can be delegated or not.

 

29. Party A and Party B may sign additional agreement in writing with regard to
an issue unsettled in this agreement, which shall be regarded as an appendix to
this agreement. An appendix to this agreement is a valid part of this agreement
and has the same legal force as this agreement.

 

8

 

 

Part 13     Supplementary Provisions

 

30. This agreement is in triplicate, Party A has one copy, Party B has two
copies, which have the same legal effect.

 

31. This agreement is signed on 5/28/2013 in Shenzhen.

 

32. The two parties agreed to notarize the contract and promise to give the
contract enforceability. When the party fails to perform, do not fully comply
with any legal obligations, Party B has the right to direct the people's court
having jurisdiction for enforcement. Party A makes no objection to the
enforcement application under the agreement.

(Not applicable)

 

33. If at any time, any provision of this contract in any way becomes
illegitimate, invalid or unenforceable, the legality, validity or enforceability
of the other provisions of this contract is not affected.

 

34. Under this agreement In the event of bank acceptance bill business, "bank
acceptance agreement" signed by the China Everbright Bank, Shenzhen branch, the
specific operations undertaken by the Branch Office, all the rights and
obligations under "banker's acceptance agreement" borne by the Longhua
Sub-Branch.

 

/s/ Pan Dangyu

Party A (Stamp)

Signature of legal representative or deputy:

 

/s/ [COMPANY SEAL]

Party B (Stamp)

Signature of legal representative or deputy:

 

9

 

 

REF:GB78191305002-1

 



  Guaranty Contract of Maximum Amount           Natural person as a guarantor  
        CHINA EVERBRIGHT BANK  



 

1

 

 

Content

 

Chapter one General principles     Chapter two Definitions     Chapter three The
secured principal debt     Chapter four Ways of Guarantee     Chapter five Scope
of Guarantee     Chapter six Period of Guarantee     Chapter seven Documents
Submitted by the Guarantor     Chapter eight Representations and Warranties made
by the Guarantor     Chapter nine Undertakings made by the Guarantor     Chapter
ten Nature and Effectiveness of Guarantee     Chapter eleven Breach of Contract
    Chapter twelve others provisions     Chapter thirteen Applicable Laws and
Disputes Resolution     Chapter fourteen Effectiveness, Modification and
Rescission of the contract     Chapter fifteen Appendix     Chapter sixteen
Supplementary

 

2

 

 

Guarantor:               Pan Dangyu

ID number:

Address:                   Room 604, Floor 2, Building 34, Compound 463,
Shougouling Road, Tianhe District, Guangzhou, China

Living Address:       Building A1, 68 Xinxia Street, Pinghu, Longgang, Shenzhen

Zip code:                  518111

TEL:                         89686236

FAX:                        89686819

 

Attorney: (Required to provide a power of attorney signed by the guarantor)

ID number:

Address:

Living Address:

Zip code:

TEL:

FAX:

 

Creditor:                   China Everbright Bank Shenzhen Longhua Sub-branch

Address:                   First floor, No.3,4 building, yinquan garden, people
south road, Longhua, Baoan

Zip code:                  518000

Legal representative/Person in charge: Chen Wei

Attorney:

Managers:                Yang Xiaolin

TEL:                         0755-81483044

FAX:                        0755-28138641

 

Chapter one     General Principles

 

To ensure the performance of the "Comprehensive Credit Agreement" (hereinafter
referred to as " Comprehensive Credit Agreement "), which contract number is
“ZH78191305002”, entered into by Shenzhen Highpower Technology Co., Ltd.
(hereinafter referred to as "Debtor"), guarantor agrees to provide maximum joint
responsibility guarantee, to ensure debtor pay off the coming debt in the
"comprehensive credit agreement".

 

The creditor agrees to accept the guarantee provided by the Guarantor after
examination. This contract is made in accordance with relevant laws and
regulations on the basis of the principles of equality and mutual benefit for
specifying the rights and obligations between the Guarantor and the Creditor.

 

3

 

 

Chapter two     Definitions

 

Article 1       Unless the context requires or the Contract requires, in this
Contract:

 

Main contract: refers to the "Comprehensive Credit Line Agreement" signed by the
Creditor and the Debtor and the contract or agreement for specific credit line
business signed by the Creditor and the Debtor for each specific credit line
business on the basis of the Comprehensive Credit Line Agreement.

 

Specific credit line business contract or agreement refers to the contract or
agreement for single specific credit line business which is signed by the
Creditor and the Debtor when the Creditor provides credit granting in domestic
and foreign currencies in the forms of loan, trade financing, discount,
acceptance, letters of credit, letter of guaranty, factoring, security, etc. on
and off the balance sheet( hereinafter referred to as the “Specific Credit Line
Business”) to the Debtor.

 

Chapter three     The Secured Principal Debt

 

Article 2       The principal debt secured by the Guarantor shall be all the
debts incurred under all the contracts or agreements for specific credit line
business signed by the Creditor and the Debtor on the basis of the Comprehensive
Credit Line Agreement. The maximum principal balance for the principal debt
secured shall be the maximum line of credit as specified in the Comprehensive
Credit Line Agreement, namely, RMB 40 million Yuan.

 

The debt of the main contract shall be determined under any of the following
circumstances:

(1)      the period prescribed by the main contract for determining the debt
expires;

(2)      the new debt has no possibility to occur;

(3)      the main contract is terminated by the Creditor and the Debtor, or this
contract is terminated by the Creditor and the Guarantor;

(4)      the Debtor and the Guarantor are declared bankrupt or are rescinded,
withdrawn, written off or dismissed;

(5)      other circumstances prescribed by the laws for determining the debt.

 

Chapter four     Ways of Guarantee

 

Article 3        The guarantee provided hereunder by the Guarantor shall be the
joint liability guarantee.

 

4

 

 

Chapter five     Scope of Guarantee

 

Article 4       The secured scope hereunder shall include the debt principal,
interests (including legal interests, contract interests and default interests),
compound interests, handling charges, breach penalty, liquidated damages,
expenses for achieving debt(including but not limited to litigation expenses,
legal expenses, notary fees, execution expenses, etc.) and all the other
expenses payable (hereinafter collectively referred to as the "Secured Debts")
which shall be reimbursed or paid to the Creditor by the Debtor according to the
main contract.

 

Article 5        Any certificates used by the Creditor for stating any Secured
Debts or any payables hereunder shall be the conclusive evidence for proving the
debtor-creditor relationship between the Debtor and the Creditor, and shall be
binding on the Guarantor, unless there is obvious error.

 

Chapter six      Period of Guarantee

 

Article 6        The guarantee period for each specific credit line business
under the Comprehensive Credit Line Agreement shall be calculated independently,
it shall be two(2) years from the date of the expiration of the period for
fulfilling debts by the Debtor, such period is prescribed by the contract or
agreement for specific credit line business. If the contract or agreement for
specific credit line business expires in advance due to legal provisions or the
occurrence of pre-concerted events, then such guarantee period shall be two (2)
years from the date of early expiration.

 

Chapter seven       Documents Submitted by the Guarantor

 

Article 7       Guarantor shall ensure that the Creditor has received the
following documents which were submitted by the guarantor before the Debtor
first used the credit provided under the main contract specific credit business:

 

1.       The original contract signed by Guarantor or an agent effectively;

 

2.       Identity documents of Guarantor;

 

3.       Financial statements or other information which can prove the credit
situation of the Guarantor;

 

4.       Guarantor reasonably required to provide credit and other documents.

 

  For a copy of the above documents, are subject to the Guarantor or the
authorized signatory signature confirmation that the copy is true, complete and
valid documents.

 

5

 

 

Chapter 8      Representations and Warranties of Guarantor

 

Article 8 Guarantor make the following representations and warranties to the
Creditor here:

 

1. Guarantor is a natural person with full civil capacity has complete
qualifications and right to enter into and perform this contract, and can
independently bear civil liability.

 

2. Guarantor has carefully read and fully understood the contract and this
contract to accept the Lord contents guarantor execution and performance of this
contract is voluntary, under this contract in the full meaning of true
representation.

 

3. Guarantor to the creditor to provide all the documents are accurate, true,
complete and effective, and to provide a copy of the form of documents are
consistent with the original.

 

4. Guarantor enters into or performs this contract does not violate any other
contract or agreement which guarantor involved in or applicable to the laws and
regulations. The guaranty in this contract will not have any limitation.

 

5. To ensure that the contract legality, validity or enforceability of the
Guarantor, there has been completed or will be completed all required
registration, filing or notary procedures.

 

6. This contract is legally valid on the Guarantor and constitutes a legally
binding obligation

 

7. There does not currently exist or will be anything involving Guarantor or
surety Guarantor's financial position that will make Guarantor unable to meet
its obligations under this contract and adversely affect the ability of
litigation, arbitration or administrative proceedings.

 

8. Guarantor did not incur or cause to exist any event of default.

 

9. Guarantor did not incur or cause to exist any defaults.

 

Article 9 the above representations and warranties made by the Guarantor in the
period of this contract shall remain correct, and the Guarantor will be ready by
the Creditor's request for further documents.

 



6

 

  

Chapter nine      Undertakings made by the Guarantor

 

Article 10 Before the debt that be secured is paid off, the Guarantor shall
comply with the following provisions:

 

1 The Guarantor shall immediately notify the creditor any of the following
events:

 

(1) the occurrence of any event of default;

(2) any litigation, arbitration or administrative proceedings relate to the
guarantor or its major operating assets;

(3) situations that Guarantor will lose or may lose the ability to perform the
responsibilities, such as a significant reduction in Guarantor’s revenue, a loss
of economic sources, and etc.

(4) the Guarantor changes his/her residence address or contacts.

 

2. In the valid period of the contract, as long as the secured debt is not paid
off, or otherwise has the written agreement of the Creditor, the Guarantor can
not sell, transfer, break up or deal any of its major assets in other method.

 

3. In the valid period of the contract, before the secured debt is paid off,
Guarantor will not have recovery or claim any right to Creditor for the amount
Guarantor pays for Debtor or any other Creditor’s right Debtor may have.

 

4. If Debtor does not pay any due secured debt on time, the Guarantor should
unconditionally pay the debt to the Creditor for Debtor via the method Creditor
requires within seven working days of Guarantor receiving the written payment
notice from Creditor.

 

5. If the Guarantor does not pay any amount in this contract according to
Creditor’s requirements on time, the Creditor has the right to deduct the amount
from any account that the Guarantor opened at the Creditor or any branch in
Creditor’s system without the consent of Guarantor.

 

6. Once Creditor requires, the Guarantor will pay or compensate the following
fees and losses according to requirements immediately:

(1) all costs and fees for fulfilling the rights of Creditor under this contract
(including but not limited to attorneys’ fees, litigation fees, execution fees
and all other actual fees); and

(2) any other losses caused by Guarantor’s violating the agreements in this
contract to Creditor.

 

Chapter ten      Nature and Effectiveness of Guarantee

 

Article 11 The guarantee established by this Contract shall be independent from
any other guarantees obtained by the Creditor for the Secured Debts. The
Creditor shall, before exercising the rights hereunder, neither perform any
other guarantee he holds, whether the material guarantee or the personal
guarantee, nor take any other relief measures from the Debtor or any other third
party.

 

7

 

 

Chapter eleven     Breach of Contract

 

Article 12 any of the following events and items shall constitute the events of
default hereunder conducted by the Guarantor:

 

1.  Any event of default occurs under the main contract;

 

2. Any representation, warranty or undertaking made by the Guarantor under this
contract is deemed to be incorrect or untrue;

 

3. Any part of the main contract is not fully legitimate and valid due to any
cause, or is terminated or limited due to any reason;

 

4. Any significant litigation, arbitration or administrative proceedings are
instituted to the Guarantor or his major operating assets;

 

5. The Guarantor violates his other obligations hereunder or conducts other acts
which are deemed to will affect the Creditor’s rights hereunder severely and
adversely.

 

Article 13 The Creditor shall, depending on the circumstances, have the right to
take one or more

of the following measures after the occurrence of the above events of default:

 

1. To exercise the remedies for breach of contract of and under this Contract
owned by the Creditor;

 

2. To require the Guarantor to bear the liability for guarantee in accordance
with this Contract;

 

3. To exercise any other security interests that may be entitled to the Creditor
on the Secured Debts.

 

Chapter twelve      Other Provisions

 

Article 14 Without the agreement of the Creditor, the Guarantor cannot transfer
or dispose in whole or in part any of the obligations in this contract.

 

8

 

 

Article 15 Any grace, preferential or delay Creditor gives to Guarantor shall
not affect, damage or limit the Creditor to enjoy all rights in accordance with
this contract and laws and regulations; and will not be deemed as Creditor
waiving rights in this Contract, and will not affect any obligations of
Guarantor in this contract.

 

Article 16 If at any time, any provision in this contract at any aspect becomes
illegal, invalid or unenforceable, will not affect the legitimacy, validity or
enforceability of other provisions.

 

Article 17 In this contract, the Guarantor should pay all amount of the secured
debt, and cannot apply for any offset suggested and with no conditions.

 

Article 18 If the parties hereto send notices and requirements related to this
contract to each other, the notices and requirements shall be made in writing
and sent to the address or fax listed in the first page of this contract. Either
party changes its address or fax, shall promptly notify the other party.

 

Exchanges of files between two parties, if delivered by hand, the delivery is
deemed to be delivered; if sent by registered letter, the file is deemed to be
delivered three days after sending; if sent by fax, the file is deemed to be
delivered when sent. If Guarantor sends files to Creditor, the file is deemed to
be delivered when Creditor actually receives the file.

 

Chapter thirteen     Applicable Law and Dispute Resolution

 

Article 19 Any event in this contract or involved in this contract is applicable
to the laws of PRC (excluding the laws of Hong Kong, Macao and Taiwan), and be
explained by the laws of PRC (excluding the laws of Hong Kong, Macao and
Taiwan).

 

Article 20 All disputes arising from or relating to the implementation of this
contract shall be settled by both parties through friendly consultations. Where
no agreement can be reached, either party can bring an action to the people's
court where the Creditor is located.

 

Chapter fourteen       Effectiveness, Modification and Rescission of the
contract

 

Article 21 This contract is entered into in force upon the date when it is
signed or sealed and affixed with official seals by the legal representatives or
entrusted agents of the Guarantor and the Creditor.

 

9

 

 

Article 22 Neither party may modify or terminate this contract after it is
entered into in force. Where any modification or rescission is required, such
modification or rescission shall be agreed by the Guarantor and the Creditor
through consultations, and a written agreement shall be reached. All the
provisions hereof shall remain in effect before a written agreement is reached.

 

Chapter fifteen      Appendix

 

Article 23 Matters not mentioned herein, if any, shall be agreed in writing as
the Appendix of this Contract by the Guarantor and the Creditor. The Appendix
hereof shall form an integral part of this contract, and shall be of legally
equal effect with this Contract.

 

Article 24 The Appendix hereof shall consist of:

1.

 

2.

 

Chapter sixteen       Supplementary

 

Article 25 This contract is made in triplicate , one for the Guarantor and two
for the Creditor, each of which shall have the same legal effect.

 

Article 26 This Contract was signed in Shenzhen by the guarantor and the
creditor on ___5/28/2013__.

 

Article 27 Both parties hereof agree to notarize this Contract and undertake to
grant this contract enforceability. When the Debtor and the Guarantor fail to
perform or fully perform their obligations, or if the Creditor achieves its
debts or security rights prescribed by the laws and regulations or agreed by
this Contract, the Creditor shall have the right to apply for enforcement
directly from the people court with jurisdiction. The Debtor, the Guarantor and
the Creditor have no opposition against the application of enforcement made in
accordance with this Contract. (This clause shall be an optional clause, both
parties may make the following choices in _2_ of this contract. 1, To use; 2,
Not to use.)

 

10

 

 

This page is intentionally left blank for the signature of both parties hereof)

 

Guarantor (seal):

/S/ Pan Dangyu

 

Creditor (seal):

/s/ [COMPANY SEAL]

 

Legal Representative / CEO:

(or Entrusted Agent )

 

11

 

 

REF:GB78191305002-1

 

Guaranty Contract of Maximum Amount

 

CHINA EVERBRIGHT BANK

 

1

 

 

Content

 

Chapter one General principles     Chapter two Definitions     Chapter three The
secured principal debt     Chapter four Ways of Guarantee     Chapter five Scope
of Guarantee     Chapter six Period of Guarantee     Chapter seven Documents
Submitted by the Guarantor     Chapter eight Representations and Warranties made
by the Guarantor     Chapter nine Undertakings made by the Guarantor     Chapter
ten Nature and Effectiveness of Guarantee     Chapter eleven Breach of Contract
    Chapter twelve others provisions     Chapter thirteen Applicable Laws and
Disputes Resolution     Chapter fourteen Effectiveness, Modification and
Rescission of the contract     Chapter fifteen Appendix     Chapter sixteen
Supplementary

 

2

 

 

Guaranteed Maximum Contract

 

Guarantor:             Springpower Technology (Shenzhen) Company Limited

Address:                Bao'an District, Shenzhen

         Guanlan Dan Lake community

 Superparamagnetic Renmin Road

  Industrial Area, Building A

Post code:           518000

Legal representative: PanDangyu

Entrusted Agent:

Operated by:      Sun Xun

TEL: 0755-89686802

FAX: 0755-89686819

Opening Bank:     Bank Of China. PingHu Branch

Account NO.:

 

Creditor:               China Everbright Bank CO., LTD LongHua Branch

Address:               G/F,BLK.3, 4 Yinquan Garden

Renmin Road North, Baoan District,

Shenzhen, Guangdong

518000

China

Legal representative/Person in charge: Chen Wei

Managers:            Yang Xiaolin

TEL:                      0755-81483044

FAX:                     0755-28138641

 

Chapter one      General Principles

 

To ensure the performance of the "Comprehensive Credit Agreement" (hereinafter
referred to as " Comprehensive Credit Agreement") , which contract number is
“ZH78191305002”, entered into by Shenzhen Highpower Technology Co., Ltd.
(hereinafter referred to as "debtor"), guarantor agrees to provide maximum joint
responsibility guarantee, to ensure debtor payS off the coming debt in the
"comprehensive credit agreement".

 

The creditor agrees to accept the guarantee provided by the Guarantor after
examination. This contract is made in accordance with relevant laws and
regulations on the basis of the principles of equality and mutual benefit for
specifying the rights and obligations between the Guarantor and the Creditor.

 

3

 

 

Chapter two      Definitions

 

Article 1 Unless the context requires or the Contract requires, in this
Contract:

 

Main contract: refers to the "Comprehensive Credit Line Agreement" signed by the
Creditor and the Debtor and the contract or agreement for specific credit line
business signed by the Creditor and the Debtor for each specific credit line
business on the basis of the Comprehensive Credit Line Agreement.

 

Specific credit line business contract or agreement refers to the contract or
agreement for single specific credit line business which is signed by the
Creditor and the Debtor when the Creditor provides credit granting in domestic
and foreign currencies in the forms of loan, trade financing, discount,
acceptance, letters of credit, letter of guaranty, factoring, security, etc. on
and off the balance sheet (hereinafter referred to as the “Specific Credit Line
Business”) to the Debtor.

 

Chapter three      The secured principal debt

 

Article 2 The principal debt secured by the guarantor shall be all the debts
incurred under all the contracts or agreements for specific credit line business
signed by the Creditor and the Debtor on the basis of the Comprehensive Credit
Line Agreement. The maximum principal balance for the principal debt secured
shall be the maximum line of credit as specified in the Comprehensive Credit
Line Agreement, namely, RMB 40 million Yuan.

 

The debt of the main contract shall be determined under any of the following
circumstances:

(1) the period prescribed by the main contract for determining the debt
expiration;

(2) the new debt has no possibility to occur;

(3) the main contract is terminated by the creditor and the debtor, or this
contract is terminated by the Creditor and the Guarantor;

(4) the Debtor and the Guarantor are declared bankrupt or are rescinded,
withdrawn, written off or dismissed;

(5) other circumstances prescribed by the laws for determining the debt.

 

4

 

 

Chapter four      Ways of Guarantee

 

Article 3 The guarantee provided hereunder by the Guarantor shall be the joint
liability guarantee.

 

Chapter five       Scope of Guarantee

 

Article 4 The secured scope hereunder shall include the debt principal,
interests (including legal interests, contract interests and default interests),
compound interests, handling charges, breach penalty, liquidated damages,
expenses for achieving debt (including but not limited to litigation expenses,
legal expenses, notary fees, execution expenses, etc.) and all the other
expenses payable (hereinafter collectively referred to as the "Secured Debts")
which shall be reimbursed or paid to the Creditor by the Debtor according to the
main contract.

 

Article 5 any certificates used by the Creditor for stating any Secured Debts or
any payables hereunder shall be the conclusive evidence for proving the
debtor-creditor relationship between the Debtor and the Creditor, and shall be
binding on the Guarantor, unless there is obvious error.

 

Chapter six      Period of Guarantee

 

Article 6 The guarantee period for each specific credit line business under the
Comprehensive Credit Line Agreement shall be calculated independently, it shall
be two (2) years from the date of the expiration of the period for fulfilling
debts by the Debtor, such period is prescribed by the contract or agreement for
specific credit line business. If the contract or agreement for specific credit
line business expires in advance due to legal provisions or the occurrence of
pre-concerted events, then such guarantee period shall be two (2) years from the
date of early expiration.

 

Chapter seven      Documents Submitted by the Guarantor

 

Article 7 Guarantor shall ensure that the creditor has received the following
documents which were submitted by the guarantor before the debtor first used the
credit provided under the main contract specific credit business:

 

1. The original contract which is signed or sealed and affixed with official
seals by the legal representative or entrusted agent of the guarantor;

 

2. Guarantor's articles of association or the approval documentation of
establishment and the latest business license of enterprise legal person by
annual inspection, or certificate of legal institutions, or other documents that
can prove the legal existence of guarantor;

 

5

 

 

3. financial statements or other information which can prove the credit
situation of the Guarantor;

 

4. The resolution that Guarantor's board of directors or other internal agencies
of the guarantor who have the right to decide matters of this warranty agreed
the Guarantor to provide guarantee in accordance with this Contract;

 

5. Other documents that provided by the Guarantor with reasonable requirement of
the Creditor.

 

In order to ensure the above documents are true, complete, valid files, they
shall be stamped with official seal by the Guarantor if the documents are
copies.

 

Chapter eight     Representations and Warranties made by the Guarantor

 

Article 8 The Guarantor hereby make the following representations and warranties
to the creditor:

 

1. The guarantor is a validly existing legal entity / other organization
established in accordance with Chinese laws with independent civil capacity, and
enjoy the full power, authority and rights to bear civil liability and conduct
business activities with its total assets.

 

2. The Guarantor has sufficient power, authority and rights to sign this
contract and conduct transactions under this contract, and has taken or obtained
all necessary actions of legal person and other actions and agreements to
authorize the execution and performance of this contract. The contract is
validly signed the legal representative or agent of the Guarantor.

 

3. The Guarantor has carefully read and fully understood and accept the contents
of the main contract and this contract. The execution and performance by the
Guarantor of this contract is voluntary, and the full meaning of this contract
hereunder is truly represented.

 

4. All the documents, materials and reports provided by the Guarantor to the
creditor are accurate, complete, valid and honestly presented, and documents
provided as copies are consistent with the original.

 

5. The Guarantor has been made to sign this contract with all the necessary
government approvals and third party consents, the execution and performance of
this contract does not violate the Guarantor’s corporate constituent documents /
approval documents (if any) and as a party to any other contract or agreement.
Guaranties under this contract will not be subject to any restrictions.

 

6

 

 

6. To ensure the legality, validity or enforceability of this Contract, the
guarantor has been completed or will complete all required registration, filing
or notary procedures.

 

7. This contract is legal and valid, which has legally binding obligation to the
Guarantor.

 

8. There is no litigation, arbitration or administrative proceedings which
involving the Guarantor or its major operating assets, and will have the
critical adversely affect on the guarantor's financial position or the ability
to fulfill its obligations under this contract.

 

9. Guarantor did not occur or exist any defaults.

 

Article 9 the above representations and warranties made by the guarantor in the
period of this contract shall remain correct, and the guarantor will be ready by
the creditor's request for further documents.

 

Chapter nine      Undertakings made by the Guarantor

 

Article 10 Before the debt that is secured is paid off, the guarantor shall
comply with the following provisions:

 

1. The guarantor shall immediately notify the creditor any of the following
events:

(1) the occurrence of any defaults;

(2) any litigation, arbitration or administrative proceedings relate to the
guarantor or its major operating assets;

(3) the deterioration of guarantor’s financial position , suspension of
business, or is declared bankrupt, dissolution, is revoked business license /
certificate of legal institutions or is revoked.

 

2. In the valid period of the contract, as long as the secured debt is not paid
off , without the prior written consent of the creditor, the guarantor cannot
make any affiliation, contracting, leasing, merger, separation, shareholding
reform, or other changing arrangements of the mode of operation and ownership
structure; If indeed, due to operational needs or adjustment of national
policies and laws, to have affiliation, contracting, leasing, merger,
separation, shareholding reform, or other changing arrangements of the mode of
operation and ownership structure, the guarantor shall firstly obtain the
written consent of the creditor and make a satisfactory credit arrangement of
its warranty liabilities and obligations under the terms of this contract.

 

3. In the valid period of the contract, as long as the secured debt is not paid
off , otherwise has the written agreement of the creditor, the guarantor cannot
sell, transfer, break up or deal with its any major assets in other method.

 

7

 

 

4. In the valid period of the contract, before the secured debt is paid off,
guarantor will not has recovery or claim right to creditor for the amount
guarantor pay for debtor or any other creditor’s right debtor may have.

 

5. In the valid period of the contract, if make any modification of registration
at the department of administration for industry and commerce, guarantor should
give a written notice to the creditor after the modification within ten working
days of the creditor and send a copy of the relevant registration documents to
the creditor.

 

6. If debtor not pay any due secured debt on time, the guarantor should
unconditionally pay the debt to the creditor for debtor via the method creditor
requires within seven working days of the creditor that guarantor receives the
written payment notice of creditor.

 

7. If the guarantor does not pay any amount in this contract according to
creditor’s requirements on time, the creditor has the right to deduct the amount
from any account that the guarantor opened at the creditor or any branch in
creditor’s system without the consent of guarantor.

 

8. Once creditor requires, the guarantor will pay or compensate the following
fees and losses according to requirements immediately:

 

(1) all costs and fees for fulfilling the right of creditor in this contract
(including but not limited to attorney fee, litigation fee, execution fees and
all other actual fees); and

(2) any other losses caused by guarantor violating the agreements in this
contract to creditor.

 

Chapter ten      Nature and Effectiveness of Guarantee

 

Article 11 The guarantee established by this Contract shall be independent from
any other guarantees obtained by the Creditor for the Secured Debts. The
Creditor shall, before exercising the rights hereunder, neither perform any
other guarantee he holds, whether the material guarantee or the personal
guarantee, nor take any other relief measures from the Debtor or any other third
party.

 

8

 

 

Chapter eleven      Breach of Contract

 

Article 12 Any of the following events and items shall constitute the events of
default hereunder conducted by the Guarantor:

 

1. Any event of default occurs under the main contract;

 

2. Any representation, warranty or undertaking made by the Guarantor under this
contract is deemed to be incorrect or untrue;

 

3. Any part of the main contract is not fully legitimate and valid due to any
cause, or is terminated or limited due to any reason;

 

4. The Guarantor suspends or stops its business or enters into bankruptcy,
liquidation, stoppage or other similar procedures, or the Guarantor applied for
bankruptcy and liquidation or ordered to cease or suspend its business by
competent authorities;

 

5. Any significant litigation, arbitration or administrative proceedings are
instituted against the Guarantor or his major operating assets;

 

6. The Guarantor violates its other obligations hereunder or conducts other acts
which are deemed to will affect the creditor rights hereunder severely and
adversely.

 

Article 13 The Creditor shall, depending on the circumstances, have the right to
take one or more

of the following measures after the occurrence of the above events of default:

 

1. To exercise the remedies for breach of contract of and under this Contract
owned by the Creditor;

 

2. To require the Guarantor to bear the liability for guarantee in accordance
with this Contract;

 

3. To exercise any other security interests that may be entitled to the Creditor
on the Secured Debts.

 

Chapter twelve     Other Provisions

 

Article 14 without the agreement of the creditor, the guarantor cannot transfer
or disposition all or part of the obligations in this contract.

 

9

 

 

Article 15 any grace, preferential or delay Creditor gives to guarantor shall
not affect, damage or limit the creditor enjoy all rights in accordance with
this contract and laws and regulations; and will not be deemed as creditor gives
up the rights in this Contract, and will not affect any obligations of guarantor
in this contract.

 

Article 16 If at any time, any provision in this contract at any aspect becomes
illegal, invalid or unenforceable, it will not affect the legitimacy, validity
or enforceability of other provisions.

 

Article 17 In this contract, the guarantor should pay all amount of the secured
debt, and cannot apply for any offset suggest and with no conditions.

 

Article 18 If the parties hereto send notices and requirements related to this
contract to each other, the notices and requirements shall be made in writing
and sent to the address or fax listed in the first page of this contract. Either
party changes its address or fax, shall promptly notify the other party

 

Exchanges of files between two parties, if delivered by hand, the delivery is
deemed to be delivered; if sent by registered letter, three days after
registered is deemed to be delivered; if sent by fax, the sending time is deemed
to be delivered. But if guarantor sends files to creditor, the file is deemed to
be delivered when creditor actually received.

 

Chapter thirteen      Applicable Law and Dispute Resolution

 

Article 19 This contract and any matters concerning this Contract shall be
governed by and construed in accordance with the laws of PRC.

 

Article 20 All disputes arising from or relating to the implementation of this
contract shall be settled by both parties through friendly consultations. Where
no agreement can be reached, either party can bring an action to the people's
court where the Creditor locates.

 

Chapter fourteen     Effectiveness, Modification and Rescission of the contract

 

Article 21 This contract enters into force upon the date when it is signed or
sealed and affixed with official seals by the legal representatives or entrusted
agents of the Guarantor and the Creditor.

 

10

 

 

Article 22 Neither party may modify nor terminate this contract upon it enters
into force. Where any modification or rescission is required, such modification
or rescission shall be agreed by the guarantor and the creditor through
consultations, and a written agreement shall be reached. All the provisions
hereof shall remain in effect before a written agreement is reached.

 

Chapter fifteen     Appendix

 

Article 23 Matters not mentioned herein, if any, shall be agreed in writing as
the Appendix of this Contract by the guarantor and the creditor. The Appendix
hereof shall form an integral part of this contract, and shall be of legally
equal effect with this Contract.

 

Article 24 The Appendix hereof shall consist of:

1.

 

2.

 

Chapter sixteen     Supplementary

 

Article 25 This contract is made in triplicate , one for the guarantor and two
for the Creditor, each of which shall have the same legal effect.

 

Article 26 This Contract was signed in Shenzhen by the guarantor and the
creditor on 5/28/2013.

 

Article 27 Both parties hereof agree to notarize this Contract and undertake to
grant this contract with enforceability. When the Debtor and the guarantor fails
to perform or fully perform their obligations, or if the Creditor achieves his
debts or security rights prescribed by the laws and regulations or agreed by
this Contract, the Creditor shall have the right to apply for enforcement
directly from the people court with jurisdiction. The Debtor, the guarantor and
the Creditor have no opposition against the application of enforcement made in
accordance with this Contract. (This clause shall be an optional clause, both
parties may make the following choices in ___ of this contract. 1, To use; 2,
Not to use.)

 

11

 

 

This page is intentionally left blank for the signature of both parties hereof)

 

/s/ Danyu Pan

[COMPANY SEAL]

Guarantor (seal):

Legal representative

(Or Entrusted Agent)

 

Creditor (seal):

/s/ [COMPANY SEAL]

 

Legal Representative / CEO:

(or Entrusted Agent )

 

12

 

